       Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 1 of 15




                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 IN RE:                                         §      Case No. 21-32292
                                                §
 NB LOFT VUE DST, et al.                        §      Chapter 11
                                                §
                                                §      (Jointly Administered)
        Debtors.                                §

   FANNIE MAE’S MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO
                 PROPERTY OF DEBTOR NB VUE MAC DST


       This is a motion for relief from the automatic stay. If it is granted, the movant
       may act outside of the bankruptcy process. If you do not want the stay lifted,
       immediately contact the moving party to settle. If you cannot settle, you must
       file a response and send a copy to the moving party at least 7 days before the
       hearing. If you cannot settle, you must attend the hearing. Evidence may be
       offered at the hearing and the court may rule.

       Represented parties should act through their attorney.

       There will be a hearing on this matter on October 8, 2021 at 9:00 a.m. by video
       participation at GoToMeeting, meeting code: JudgeIsgur, and teleconference
       at 832-917-1510, conference code: 954554.

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       Fannie Mae, a creditor and party-in-interest, by and through undersigned counsel, moves

this Court pursuant to Section 362(d) of Title 11 of the U.S. Code for relief from the automatic

stay so that Fannie Mae may take any and all action necessary to take possession of, and to

preserve, protect and foreclose its interest with respect to certain property owned by Debtor NB

Vue Mac DST (“Vue Mac”), as set forth in detail below. This Motion is supported by the

Declarations of David Brown attached hereto as Exhibit A (the “Brown Declaration”) and




                                               1
         Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 2 of 15




Josephine Ajayi attached hereto as Exhibit B (the “Ajayi Declaration”) and the exhibits attached

thereto.1 In support of this Motion, Fannie Mae respectfully states as follows:

                                      JURISDICTION AND VENUE

         1.       This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334(b). This matter is a core proceeding under 11 U.S.C. § 157(b)(2). Venue of this Bankruptcy

Case is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND FACTS

         2.       On July 6, 2021 (the “Petition Date”), Vue Mac and Debtor NB Loft Vue DST both

filed voluntary petitions for relief under Chapter 11 of Title 11 of the U.S. Code (11 U.S.C. §§ 101

et seq., herein after referred to as the “Bankruptcy Code”).

         3.       On July 20, 2021, this Court entered an Order for joint administration of the

Debtors’ bankruptcy cases.

         4.       As of the date of the filing of this Motion, the Debtors are in possession of their

property and, pursuant to 11 U.S.C. § 1108, remain in control of their businesses as no trustee has

been appointed in this case.

A.       Vue Mac Loan Obligations

         5.       Berkeley Point Capital, LLC (“Berkeley”) made a loan to Vue Mac in the original

principal amount of $23,265,000.00 (“Loan”) pursuant to that certain Multifamily Loan and

Security Agreement dated December 18, 2015 (“Loan Agreement”) executed by and between Vue




1
  Under 28 U.S.C. § 1746, when any law of the United States or any rule, regulation, order, or requirement made
pursuant to law requires a sworn affidavit, an unsworn declaration under penalty of perjury also suffices. Thus, while
Rule 4001-1(a)(4) requires an affidavit to support a stay relief motion, the movant requests that the court accept the
Ajayi Declaration in lieu of an affidavit, particularly considering the difficulty individuals may have in locating and
appearing before a notary during the current pandemic.


                                                          2
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 3 of 15




Mac and Berkeley. A true and correct copy of the Loan Agreement is attached to the Brown

Declaration as Exhibit A-1 and incorporated herein by reference.

       6.      The Loan is further evidenced by that certain Multifamily Note dated December

18, 2015 (“Note”), made by Vue Mac payable to Berkeley in the original principal amount of

$23,265,000.00. Interest periodically accrued on the outstanding balance of the Loan in accordance

with the terms of the Note. A true and correct copy of the Note, duly indorsed to Fannie Mae, is

attached to the Brown Declaration as Exhibit A-2 and incorporated herein by reference.

B.     Vue Mac Collateral

       7.      To secure the obligations to Berkeley under the Note, Vue Mac granted to Rebecca

S. Conrad (“Trustee”), as trustee for the benefit of Berkeley, all of its interests in real property

located at 4460 S. MacGregor Way, Houston, Texas 77021 (the “Property”) and other rights

associated therewith (the “Real Property Collateral”), as described in that certain Multifamily Deed

of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing dated December

18, 2015 (“Security Instrument”), executed by Vue Mac in favor of Berkeley. The Security

Instrument was recorded on December 18, 2015 in the official records of Harris County, Texas as

Instrument Number: 20150570034. A true and correct copy of the Security Instrument is attached

to the Brown Declaration as Exhibit A-3 and incorporated herein by reference.

       8.      Pursuant to the Security Instrument, Vue Mac’s obligations were further secured

by certain personal property of Vue Mac, including without limitation, Vue Mac’s fixtures,

equipment, accounts, and other collateral related to the Property (collectively, the “Personal

Property Collateral” and together with the Real Property Collateral, collectively, the “Collateral”).

The Collateral encompasses all real and personal property related to the Property, including,

without limitation, all accounts, contracts, leases, rents, revenues, and profits related to the



                                                 3
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 4 of 15




Property (collectively, the “Rents”), as well as all property of Vue Mac defined as cash collateral

in Bankruptcy Code Section 363(a). Further, Vue Mac assigned its rights in the Leases, Rents,

interests and privileges related to the Property to Berkeley.

       9.      Immediately after the Loan’s closing, pursuant to that certain Assignment of

Collateral Agreements and Other Loan Documents dated December 18, 2015 (“Assignment of

Collateral Agreements”) and Assignment of Security Instrument dated December 18, 2015

(“Assignment of Security Instrument” and together with the Assignment of Collateral Agreements,

collectively, the “Assignments”), Berkeley assigned all of its rights and interests in the Loan

Agreement, Note, Security Instrument and other loan documents to Fannie Mae. The Assignment

of Security Instrument was recorded on December 18, 2015 in the official records of Harris

County, Texas as Instrument Number: 20150570035. A true and correct copy of the Assignments

are attached to the Brown Declaration as Exhibit A-4 and incorporated herein by reference.

       10.     For purposes of this Motion, the Loan Agreement, Note, Security Instrument,

Assignments and all other documents or agreements evidencing, securing, referring to, or related

to the Loan, are referred to herein, collectively, as the “Loan Documents.” Vue Mac is indebted to

Fannie Mae for all amounts owed under the Loan Documents including, without limitation,

payment of principal, interest, late fees, default interest, expenses, attorneys’ fees and other costs

of collection, servicing fees, and costs of insuring, protecting, and maintaining, or disposing of the

Collateral (collectively, the “Obligations”).

B.     Vue Mac Defaults

       11.     Beginning with the monthly payment due in April 2020, Vue Mac was unable to

make payments due under the Loan Documents. As a result, Vue Mac and Fannie Mae entered

into a Forbearance Agreement dated May 5, 2020 and executed May 8, 2020 (“First Forbearance



                                                  4
       Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 5 of 15




Agreement”) whereby Fannie Mae agreed to forbear from exercising its rights and remedies under

the Loan Documents. A true and correct copy of the First Forbearance Agreement is attached to

the Brown Declaration as Exhibit A-5 and incorporated herein by reference.

       12.    However, after the expiration of the forbearance period under the First Forbearance

Agreement, Vue Mac defaulted on the Loan by failing to pay amounts owed under the Loan

Documents. By letter dated August 24, 2020 (“Notice of Default”), Fannie Mae, through counsel,

notified Vue Mac of the defaults, that all outstanding Obligations were due and immediately

payable, and that Fannie Mae may institute foreclosure proceedings on the Property. A true and

correct copy of the Notice of Default is attached to the Brown Declaration as Exhibit A-6 and

incorporated herein by reference.

       13.    Fannie Mae, Vue Mac and the guarantors of the Loan subsequently executed that

certain Loan Modification Agreement on November 1, 2020 (“First Modification”) whereby

Fannie Mae conditionally rescinded acceleration of the Loan and reinstated the original maturity

date. A true and correct copy of the First Modification is attached to the Brown Declaration as

Exhibit A-7 and incorporated herein by reference.

       14.    However, Vue Mac defaulted on the terms of the First Modification, and by letter

dated December 4, 2020 (“Post-Modification Notice of Default”), Fannie Mae, through counsel,

notified Vue Mac that all outstanding Obligations were due and immediately payable and that

Fannie Mae may institute foreclosure proceedings on the Property. A true and correct copy of the

Post-Modification Notice of Default is attached to the Brown Declaration as Exhibit A-8 and

incorporated herein by reference.

       15.    Fannie Mae, Vue Mac and the guarantors of the Loan subsequently executed that

certain Forbearance and Second Loan Modification Agreement on January 5, 2021 (“Second




                                               5
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 6 of 15




Modification”) whereby Fannie Mae conditionally rescinded acceleration of the Loan, reinstated

the original maturity date and agreed to forbear from exercising its rights and remedies under the

Loan Documents. A true and correct copy of the Second Modification is attached to the Brown

Declaration as Exhibit A-9 and incorporated herein by reference.

       16.     However, Vue Mac defaulted on the terms of the Second Modification, and by letter

dated May 3, 2021 (“Second Post-Modification Notice of Default”), Fannie Mae, through counsel,

notified Vue Mac that all outstanding Obligations were due and immediately payable and that

Fannie Mae may institute foreclosure proceedings on the Property. A true and correct copy of the

Second Post-Modification Notice of Default is attached to the Brown Declaration as Exhibit A-

10 and incorporated herein by reference.

       17.     Due to Vue Mac’s failure to cure its defaults, Fannie Mae instituted foreclosure

proceedings for the Property and the foreclosure sale was set to occur on July 6, 2021. However,

on that same date, Vue Mac filed its bankruptcy petition to prevent Fannie Mae from foreclosing

on the Property.

       18.     As of the Petition Date, the balance of the Obligations is $28,417,788.56. A true

and correct copy of an itemized statement of the Obligations, prepared by Fannie Mae’s servicer,

Berkeley Point Capital LLC d/b/a Newmark Knight Frank, is attached to the Ajayi Declaration as

Exhibit B-1 and incorporated herein by reference.

       19.     As of August 4, 2021, the appraised value of the Property (exclusive of cash

collateral) is $17,300,000, according to the appraisal attached hereto as Exhibit C and

incorporated herein by reference. Additionally, based on Vue Mac’s Schedule A [Doc. No. 42],

attached hereto as Exhibit D, the value of Fannie Mae’s cash collateral, as of the Petition Date,

was $101,402.76. According to Vue Mac’s statement of financial affairs [Doc. No. 43], attached




                                                6
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 7 of 15




hereto as Exhibit E, the Property suffered a significant loss of over $800,000 in February 2021;

however, it is unclear whether Vue Mac is diligently pursuing an insurance claim to help repair

the damages.

       20.     Vue Mac has not filed any monthly reporting yet as required under Fed. R. Bankr.

P. 2015 and the Guidelines of the U.S. Trustee for Region 7; however, based on the budget

provided to the Court in connection with the Debtors’ motion to use cash collateral, Vue Mac

expects to operate at a net loss for the foreseeable future. A true and correct copy of Vue Mac’s

cash collateral budget is attached hereto as Exhibit F.

                                     LEGAL ARGUMENT

A.     Cause Exists to Grant Stay Relief.

       21.     Fannie Mae is entitled to relief from the automatic stay in order to foreclose its

interest in the Property because its interest in the Property for cause pursuant to 11 U.S.C. §

362(d)(1). Section 362(d)(1) of the Bankruptcy Code states that the Court may terminate the

automatic stay contained in Section 362(a) “for cause, including the lack of adequate protection of

an interest in property of such party.” 11 U.S.C. § 362(d). The Bankruptcy Code does not define

“cause,” and as the Fifth Circuit Court of Appeals has noted, “this lack of definition affords

‘flexibility to the bankruptcy courts.’” Bonneville Power Admin. v. Mirant Corp. (In re Mirant

Corp.), 440 F.3d 238, 253 (5th Cir. 2006) (quoting Little Creek Dev. Co. v. Commonwealth

Mortgage Corp. (In re Little Creek Dev. Co.), 779 F.2d 1068, 1079 (5th Cir. 1986)). The party

seeking relief from the automatic stay need only establish a factually and legally sufficient basis

for relief to shift the burden onto the debtor to demonstrate that it is entitled to have the stay

continue. See 11 U.S.C. § 362(g); United Sav. Ass’n of Tex. v. Timbers of Inwood Forest Assocs.,

Ltd. (In re Timbers of Inwood Forest Assocs., Ltd.), 793 F.2d 1380, 1388 (5th Cir. 1986).




                                                 7
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 8 of 15




        22.     Cause exists to grant relief from the automatic stay when a creditor’s interest in

property is not adequately protected. 11 U.S.C. § 362(d)(1); In re Continental Airlines, Inc., 154

B.R. 176, 180 (Bankr. D. Del. 1993). The concept of adequate protection is meant to preserve the

secured creditor's position as its collateral depreciates. In re Planned Systems, Inc., 78 B.R. 852,

861 (Bankr. S.D. Ohio 1987); In re Nixon Machinery, Co., 9 B.R. 316, 317 (Bankr. E.D. Tenn.

1981). Valuation and depreciation of the Property as well as Debtor's ability to provide periodic

payments are fundamental to the analysis of the preservation of creditor's position: “The delay in

paying a creditor for an inordinate length of time has been recognized as a cause for relief.” In re

Senior Care Prop., 137 B.R. 527, 529-30 (Bankr. N.D. Fla. 1992) (citations omitted).

“Unreasonable delay in such instances can be unduly prejudicial to creditors . . . [and] is cause for

relief from the stay.” Id. at 530.

        23.     Further, “cause” can exist to lift the automatic stay when a debtor cannot propose a

feasible chapter 11 plan of reorganization. See JE Livestock, Inc. v. Wells Fargo Bank, N.A., 375

B.R. 892 (10th Cir. B.A.P. 2007) (finding that failure to confirm plan in a reasonable time, among

other reasons, was cause for stay relief under § 362(d)(1)); Centofante v. CBJ Dev. (In re CBJ

Dev.), 202 B.R. 467, 473 (9th Cir. B.A.P. 1996) (“That a Debtor is unable to propose a feasible

plan, may be grounds for relief from the automatic stay for "cause" under § 362(d)(1).”); In re Sun

Valley Newspapers, Inc., 171 B.R. 71, 75 n.3 (stating that failure to confirm plan in a reasonable

time “would constitute ‘cause’ under § 362(d)(1)”); In re Gulph Woods Corp., 84 B.R. 961, 974-

75 (Bankr. E.D. Pa. 1988) (“The poor prospects for a successful reorganization and performances

under the Plan result in our conclusion that cause for relief from the stay exists, pursuant to § 362

(d)(1).”).




                                                 8
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 9 of 15




        24.     Once Fannie Mae makes a prima facie case that cause exists to lift the stay, the

burden shifts to Vue Mac to show that Fannie Mae is adequately protected. Continental Airlines,

Inc., 154 B.R. at 181. Section 361 of the Bankruptcy Code defines “adequate protection” in the

context of a motion for relief from the automatic stay. 11 U.S.C. § 361. Section 361 states that

adequate protection may be granted to a creditor by three means: (1) by cash payment or periodic

cash payment; (2) by additional or replacement lien; or (3) other arrangements which guarantee

the creditor “the indubitable equivalent” of its interest in the collateral. Id.

        25.     Here, cause exists to lift the automatic stay because (i) the Property has, and will

continue to, depreciate in value while Vue Mace continues to retain it and (ii) Vue Mac’s negative

cash flow means that Vue Mac is unable to make monthly adequate protection payments to Fannie

Mae or feasibly propose a confirmable chapter 11 plan.

        26.     According to Vue Mac’s schedules filed in this case, the value of the property in

2015 when the Loan was originated was $36.3 million. The Property has therefore depreciated by

$19 million in approximately six years. The Property will further depreciate if Vue Mac cannot

repair the February 2021 damage disclosed in Vue Mac’s statement of financial affairs. Further,

based on testimony of Vue Mac’s representative at the Section 341 meeting of creditors, the

Property’s occupancy rate is only approximately 40% and Vue Mac will not attain profitability

any time before Fall 2022 (when Vue Mac’s new student housing leasing cycle starts).

        27.     For all of these reasons, Vue Mac will not be able to adequately protect Fannie

Mae’s interest in the Property and will not be able to propose a confirmable plan. As a result,

Fannie Mae is entitled to stay relief under Section 362(d)(1).

B.      Vue Mac Has No Equity in the Property and Cannot Propose an Effective Plan of
        Reorganization.




                                                   9
         Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 10 of 15




         28.   Under 11 U.S.C. § 362(d)(2), relief from the automatic stay is appropriate if (a) the

debtor does not have equity in the applicable property, and (b) such property is not necessary to

an effective reorganization. Fannie Mae has the burden of proof as to whether Vue Mac have

equity in the Property. 11 U.S.C. § 362(g)(1). Fannie Mae has met its burden of proof.

         29.   In determining whether a debtor has any equity in property, a bankruptcy court

considers all liens encumbering the property. See In re Development, Inc., 36 B.R. 998, 1004

(Bankr. D. HI. 1984). If the aggregate amount of the liens exceed the value of the property, then

the debtor has no equity in the property. Id. The appraised value of the Property is $17,300,000.00,

whereas the outstanding balance of all liens against the Property is greater than $28,417,788.56.

Accordingly, Vue Mac does not have equity in the Property.

         30.   Fannie Mae also asserts that the Property is not necessary to an effective

reorganization because Vue Mac will not be able to reorganize. In order for property to be

necessary for an effective reorganization, the debtor must show that there is “a reasonable

possibility of a successful reorganization within a reasonable time.” United Sav. Ass’n v. Timbers

of Inwood Forest Assoc. Ltd., 484 U.S. 365, 376 (1988) (citations omitted). “[T]he ‘effective

reorganization’ requirement enunciated by the Supreme Court . . . requires a showing by a debtor

. . . that a proposed or contemplated plan is not patently unconfirmable and has a realistic chance

of being confirmed.” John Hancock Mut. Life Ins. v. Route 37 Bus. Park Assoc., 987 F.2d 154,

157 (3d Cir. 1993). Courts therefore require the debtor to do more than manifest unsubstantiated

hopes for a successful reorganization. In re Canal Place Ltd. P’ship, 921 F.2d 569, 577 (5th Cir.

1991).

         31.   Here, as noted above, Vue Mac’s budget demonstrates a negative cash flow for the

foreseeable future. With no equity in the Property and the unlikelihood of operating with a positive




                                                10
        Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 11 of 15




cash flow any time soon, all of the evidence indicates that Vue Mac will not be able to propose a

confirmable plan. Vue Mac does not have the revenue to propose a reorganization that pays

creditors over time, nor does it have sufficient equity in the Property such that a refinance or sale

is likely.

        32.    Further, even assuming Vue Mac could propose a feasible chapter 11 plan, the plan

could not be confirmed over Fannie Mae’s objection. “A plan may not be confirmed unless either

(1) it is approved by two-thirds in amount and more than one-half in number of each ‘impaired’

class, 11 U.S.C. §§ 1126(c), 1129(a)(8); or (2) at least one impaired class approves the plan, §

1129(a)(10), and the debtor fulfills the cramdown requirements of § 1129(b) to enable

confirmation notwithstanding the plan's rejection by one or more impaired classes.” Matter of

Greystone III Joint Venture, 995 F.2d 1274, 1277 (5th Cir. 1991), modified on reh'g (Feb. 27,

1992). Importantly, a debtor cannot classify similar claims differently in order to gerrymander an

affirmative vote on a reorganization plan. Id. at 1279.

        33.    As noted above, Fannie Mae has a substantial unsecured deficiency claim

exceeding $11 million. This claim is far greater than the aggregate total of other unsecured claims

identified on Vue Mac’s Schedules E and F. Furthermore, there is not a basis for classifying the

other unsecured claims differently from Fannie Mae’s claim, and under Matter of Greystone III

Joint Venture, Vue Mac is precluded from manipulating the claims into separate classes. Thus,

Vue Mac would need Fannie Mae’s approval to confirm any plan. Because Fannie Mae does not

support Vue Mac’s reorganization, any proposed plan cannot be confirmed. Accordingly, Fannie

Mae has satisfied the second prong of Section 362(d)(2) and is therefore entitled to stay relief.

C.      Vue Mac Cannot Satisfy the SARE Requirements of Section 362(d)(3).




                                                 11
       Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 12 of 15




       34.     For single asset real estate (“SARE”) debtors, under Section 362(d)(3), the court

shall grant relief from a stay with respect to an act against the real estate to a creditor whose claim

is secured by an interest in such real estate, unless within 90 days after the petition date, the debtor

has either “filed a plan of reorganization that has a reasonable possibility of being confirmed within

a reasonable time” or commenced making monthly payments to the secured lender in an amount

equal to the contract rate of interest on the secured portion of the secured lender’s claim. 11 U.S.C.

§ 362(d)(3).

       35.     According to its bankruptcy petition, Vue Mac qualifies as a SARE debtor, and the

Property is its only asset. Vue Mac’s budget demonstrates its business currently has, and will

continue to have, negative cash flow for the foreseeable future; in fact, at the Section 341 Meeting

of Creditors, Vue Mac’s representative admitted Vue Mac will not be able to generate significantly

positive cash flow until at least the fall of 2022. Accordingly, Vue Mac cannot hope to commence

interest payments to Fannie Mae before that time. Thus, Fannie Mae is entitled to relief from the

stay under Section 362(d)(3) unless Vue Mac can file a plan that has a reasonable possibility of

being confirmed or could commence monthly payments. However, as discussed in Section B

above, Vue Mac cannot propose such a plan over Fannie Mae’s objection. Therefore, Fannie Mae

is also entitled to stay relief under Section 362(d)(3).

                                          CONCLUSION

       WHEREFORE, PREMISES CONSIDERED, Fannie Mae respectfully requests that this

Court enter an Order lifting, terminating, annulling, or modifying the automatic stay imposed by

Section 362(a) of the Bankruptcy Code, to permit Fannie Mae to take any and all actions permitted

under the Loan Documents and applicable state law to take possession of, and to preserve, protect,

and foreclose its liens and interests in the Property and the Rents, with any such Order granting




                                                  12
       Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 13 of 15




relief from the automatic stay expressly waiving the fourteen day stay of order that is otherwise

provided for by Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure. Fannie Mae also

respectfully requests all such other, different, and further relief as to which it may be entitled.




Dated: September 13, 2021                      Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ
                                                   A Professional Corporation

                                                   By:    /s/ Daniel J. Ferretti__________
                                                          Daniel J. Ferretti
                                                          State Bar No. 24096066
                                                          Austin K. Wingerson
                                                          State Bar No. 24121208
                                                          1301 McKinney St., Suite 3700
                                                          Houston, Texas 77010
                                                          Telephone: (713) 650-9700
                                                          Facsimile: (713) 650-9701
                                                          dferretti@bakerdonelson.com

                                                   ATTORNEYS FOR FANNIE MAE



                              CERTIFICATE OF CONFERENCE

      The undersigned hereby certifies that on September 13, 2021, I conferred with Thomas
Fawkes, counsel for the Debtors, with respect to this Motion. The parties did not reach an
agreement on the relief requested in the Motion, and the Debtors intend to oppose it.

                                                    By: /s/ Daniel J. Ferretti
                                                        Daniel J. Ferretti




                                                  13
       Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 14 of 15




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 13, 2021, a true and correct copy of
the foregoing was served via the Court’s ECF system on those parties registered to receive ECF
notices by the Court, and on the parties listed below by the means indicated below.

                                                   /s/ Daniel J. Ferretti
                                                   DANIEL J. FERRETTI

 Debtor
 NB Vue Mac DST                                 Via First Class Mail
 180 Avenida La Pata, 2nd Floor
 San Clemente, CA 92673

 Debtor’s Counsel
 Thomas R. Fawkes                               Via First Class Mail
 Tucker Ellis LLP
 233 South Wacker Drive, Suite 6950
 Chicago, IL 60606

 Thomas Daniel Berghman                         Via ECF Notice
 Munsch Hardt Kopf and Harr                     tberghman@munsch.com
 500 North Akard Street
 Suite 3800
 Dallas, TX 75201

 US Trustee
 c/o Stephen Douglas Statham                    Via ECF Notice
 515 Rusk Street, Suite 3516                    stephen.statham@usdoj.gov
 Houston, TX 77002                              alicia.barcomb@usdoj.gov
                                                andrew.jimenez@usdoj.gov
                                                aubrey.thomas@usdoj.gov
 Other Parties Asserting an Interest in the
 Property
 Harris County et al.                           Via ECF Notice
 c/o John P. Dillman                            houston_bankruptcy@publicans.com
 Linebarger Goggan Blair & Sampson LLP
 P.O. Box 3064
 Houston, Texas 77253

 Greater Southeast Management District          Via ECF Notice
 c/o Melissa E Valdez                           mvaldez@pbfcm.com
 Perdue Brandon Fielder Collins & Mott LLP      osonik@pbfcm.com
 1235 North Loop W Ste 600                      tpope@pbfcm.com
 Houston, Texas 77008                           mvaldez@ecf.courtdrive.com



                                              14
     Case 21-32292 Document 89 Filed in TXSB on 09/13/21 Page 15 of 15




20 Largest Creditors                   All Via First Class Mail
Apartments.com                         CBG Multifamily
2563 COLLECTION CENTER DR              PO Box 660282
Chicago, IL 60693                      Dallas, TX 75266
Blue Pine Construction Corp            Century Fire Protection Houston Inc
4857 W 147TH ST STE D                  PO BOX 419
Hawthorne, CA 90250-6735               Pinehurst, TX 77362-0419
Conservice, LLC                        Digital Ignite LLC
PO Box 4696                            1049 MORRISON DR STE 201
Logan, UT 84323-4696                   Charleston, SC 29403-3875
Grid                                   HD Supply Facilities Maintenance
5526 RIDGEDALE AVE                     PO Box 509058
Dallas, TX 75206-6014                  San Diego, CA 92150
Inside Out Construction                Kirton McConkie
PO Box 840246                          PO BOX 45120
Houston, TX 77084                      Salt Lake City, UT 84145-0120
Landscapes USA                         O'Connor & Associates
11849 Rim Rock Trail                   2200 NORTH LOOP W STE 200
Austin, TX 78737                       Houston, TX 77018
Property Doctor Services LLC           Reliable Fire Protection
PO BOX 184                             6319 TULSA RD
Houston, TX 77001-0184                 Houston, TX 77092-6315
Ryan, LLC                              Single Digits, Inc.
PO Box 848351                          4 Bedford Farms Suite 210
Dallas, TX 75284-8351                  Bedford, NH 03110
The Electrical Doctor Home Services    Waste Management
1601 Preston Rd                        4897 Alpha Dr Suite 150
Pasadena, TX 77503                     Wixom, MI 48393
WE Security Inc.
2470 S DAIRY ASHFORD RD # 103
Houston, TX 77077-5716




                                      15
